PER CURIAM.
Margaret Gala has filed a petition for writ of habeas corpus on the grounds of ineffective assistance of appellate counsel. We grant the writ, finding that had appellate counsel argued that the trial court erred in failing to defer sentencing to give petitioner ample opportunity to perform her substantial assistance, the case would have been reversed with instructions to afford petitioner an opportunity to withdraw her guilty plea. See Heaton v. State, 543 So.2d 290 (Fla. 4th DCA 1989). Petitioner must now be afforded an opportunity to withdraw her guilty plea.
PETITION FOR WRIT OF HABEAS CORPUS GRANTED.
LETTS, WARNER and GARRETT, JJ., concur.